Citation Nr: 0945364	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-35 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals, status 
post left shoulder arthroscopy (claimed as left shoulder 
injury).

3.  Entitlement to service connection for hallux valgus and 
metatarsus primus varus and left ankle sprain as secondary to 
the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Jurisdiction over this case 
was subsequently transferred to the Montgomery, Alabama RO.

In August 2009, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.


FINDINGS OF FACT

1.  Bilateral hearing loss manifested years after service and 
a clear preponderance of the evidence reflects that it is not 
related to service.  

2.  A left shoulder disorder manifested years after service 
and a clear preponderance of the evidence reflects that it is 
not related to service.  

3.  Left foot and ankle disorders are not shown to be 
causally or etiologically related to the Veteran's service-
connected right knee disabilities. 




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009). 

2.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009). 

3.  Left foot and ankle disorders are not proximately due to 
or the result of service-connected right knee disabilities.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  With regard to 
the Veteran's claims, in correspondence dated February 2007, 
the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2009).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service and private treatment records.  
VA outpatient and inpatient treatment records have also been 
secured.  The Veteran was accorded a Board video conference 
hearing where all of the above listed issues were addressed.  
At the hearing a request by the Veteran and his 
representative to hold the record open for 60 days was 
granted to allow the Veteran to submitted records from his 
former employer and treatment records regarding his left 
shoulder from a private physician that treated him.  To date 
no such records have been received.  VA examinations have 
been conducted for audio and for the foot and ankle.

However, no VA examination has been accorded the Veteran with 
regard to his left shoulder disorder.  With respect to that 
claim the Board finds that an examination for the purpose of 
obtaining a nexus opinion is not needed.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
Veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, there is no credible, competent 
evidence of a chronic left shoulder condition that emanates 
from service.  Consequently, the Veteran has not presented 
evidence indicating a nexus between a current condition and 
service.  Thus, there exists no reasonable possibility that a 
VA examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For  
purposes of applying the laws administered by VA, impaired  
hearing will be considered to be a disability when the  
auditory threshold in any of the frequencies 500, 1000, 2000,  
3000, 4000 Hertz is 40 decibels or greater; or when the  
auditory thresholds for at least three of the above  
frequencies are 26 decibels or greater; or when speech  
recognition scores using the Maryland CNC Test are less than  
94 percent.  38 C.F.R. § 3.385 (2009).

Service connection will also be presumed for certain chronic  
diseases, including sensorineural hearing loss, if manifest  
to a compensable degree within one year after discharge from  
service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United  
States Court of Appeals for Veterans Claims (Court) stated  
that 38 C.F.R. § 3.385 does not preclude service connection  
for a current hearing disability where hearing was within  
normal limits on audiometric testing at separation from  
service.  Id. at 159.  The Court explained that, when  
audiometric test results at the Veteran's separation from  
service do not meet the regulatory requirements for  
establishing a "disability" at that time, the Veteran may  
nevertheless establish service connection for a current  
hearing disability by submitting competent evidence that the  
current disability is causally related to service.  Id. at  
160.  The Court cited with approval a medical text, which  
states that the threshold for normal hearing is zero decibels  
to 20 decibels and higher threshold levels indicate some  
degree of hearing loss.  Id. at 157. 

The Veteran is seeking service connection for bilateral 
hearing loss, which he attributes to in-service noise 
exposure while serving as a truck driver.  Specifically, he 
indicates that he transported officers to artillery ranges 
where he was around the loud artillery while it was going off 
and he was not provided any hearing protection.  His DD-214 
shows that his military occupational specialty was light 
vehicle driver.

The Veteran has been diagnosed with bilateral moderately-
severe sensorineural hearing loss.  Thus, he currently has a 
bilateral hearing loss disability for VA purposes, and (see 
September 2008 VA examination report), thereby satisfying the 
first element of his service connection claim.  
Significantly, however, there were no auditory complaints, 
treatment, or diagnoses during service.  On physical 
examination prior to service discharge in March 1965, the 
ears were normal and audiometric testing was within normal 
limits.  In the Report of Medical History, the Veteran 
indicated that he had or had had ear trouble.  The physician 
elaborated on that notation, noting that the Veteran had had 
an ear operation at age six.  

The record contains no evidence of sensorineural hearing loss 
within the first post-service year.  In fact, the first 
medical evidence of record with respect to the Veteran's 
hearing impairment is an October 2006 VA Medical Center (MC) 
audiology consult report, which shows that the Veteran was 
seen for a hearing evaluation.  The Veteran and his wife 
testified that the Veteran started working for a company in 
1966 that provided periodic hearing tests and they believed 
the records from that company could still be available.  
Hearing Transcript (Tr.), pp. 5, 12, 13.  Subsequent to the 
hearing the record remained open for sixty days to allow the 
Veteran to submit the records from his former employer and no 
such records were received.  There was no request for VA's 
help in obtaining the records by submitting the necessary 
authorization.  Thus, the earliest evidence of record of a 
bilateral hearing impairment is the October 2006 audiology 
consult, which is many decades following the Veteran's 
discharge from service in 1965.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

There is also no evidence of a nexus between the current 
hearing loss and service.  After having the opportunity to 
review the claims folder and examine the Veteran, the VA 
examiner at the September 2008 examination opined that 
"...since this Veteran left the military with hearing within 
normal limits, it is believed that his military noise 
exposure has not had an affect on his hearing loss."  There 
is no clinical evidence rebutting this opinion.  

The Board has carefully considered the Veteran's assertions 
that he did not notice that he had a hearing problem until a 
couple of years after service when he had a hearing test at 
work and was told that he had a problem with his hearing.  
See Tr., pp. 3, 4.  Moreover, the Veteran's wife, who is a 
nurse, testified that she noticed the Veteran's hearing 
impairment in 1988.  Tr., p. 5.  To the extent that the 
Veteran is attempting to show continuing symptoms since 
service, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, this 
testimony does not establish continuity of symptoms from 
service years and does not establish that pertinent 
disability is related to service.  The Veteran has testified 
that he did not notice a hearing loss in service or until a 
"couple years" later when he had a hearing test at work.  
This evidence does not suggest that hearing loss began in 
service or that symptoms continued from service until hearing 
loss was diagnosed many years later.  The Board is persuaded 
by VA audiologist opinion which is supported by the record.  
Neither the Veteran nor his wife is competent to give a 
medical opinion on diagnosis, or causation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142  F.3d 1434 (Fed. Cir. 1998); citing Espiritu v. 
Derwinski, 2  Vet. App. 492 (1992).  As such, the Veteran's 
contention that his current hearing loss is related to in- 
service noise exposure is not probative as to the issue of 
medical causation, and is therefore outweighed by the 
competent medical evidence.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's bilateral hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert  
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

B.  Left Shoulder Disorder

The Veteran contends that his left shoulder was injured when 
a canister mortar launcher was fired and bounced off a tree -
- hit his left shoulder and knocked him out.  He has a 
current diagnosis of recurrent left rotator cuff tear status 
post repair.  
Significantly, however, there were no complaints, treatment, 
or diagnoses related to a left shoulder injury during 
service.  On physical examination prior to service discharge 
in March 1965, the upper extremities and other 
musculoskeletal were normal.  In the Report of Medical 
History, the Veteran denied that he had or had had any 
swollen or painful joints, bone, joint, or other deformity or 
painful or "trick" shoulder.  

The Veteran further contends that he had surgery on his 
shoulder post-service in 1987 and received treatment for his 
shoulder in 1989 from a private physician.  These contentions 
are not supported by the record.  The record reflects he had 
an open reduction metallic fixation of the left forearm in 
1987.  There is no medical evidence of left shoulder surgery 
in 1987.  The Veteran was accorded an opportunity to submit 
treatment records from 1989 or to authorize VA to obtain 
those records, and no additional clinical evidence or 
authorization has been submitted.  VAMC orthopedic clinic 
notes reveal that in March 2005 the Veteran had been seen for 
a left long head of biceps tendon rupture.  It was noted that 
he did not want surgical intervention initially, but his 
strength had decreased and he was having increased pain in 
his shoulder.  Therefore, in August 2006 he had surgery for a 
left shoulder rotator cuff tear, biceps tear and slap 
lesions.  

In short, the medical evidence of record reveals the first 
post-service clinical evidence of a shoulder disability in 
2005, nearly 40 years following the Veteran's discharge from 
service.  Assuming arguendo that the open reduction metallic 
fixation of the left forearm in 1987 can be associated with 
the claimed left shoulder disorder, even that surgery 
occurred approximately twenty-two years following the 
Veteran's period of service.  This evidence of a prolonged 
period without medical complaint of a left shoulder disorder 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Maxson, 
supra.  It is clear from the Veteran's testimony at his video 
conference hearing that he was not treated in-service for a 
left shoulder disorder or for many years thereafter.  Tr., p. 
8.  Consequently this testimony does not establish continuity 
of symptoms from service years and does not establish that a 
left shoulder disorder is related to service.  

There is also no evidence of a nexus between the current left 
shoulder disorder and service.  While the Veteran has claimed 
an inservice injury to the shoulder that began all his 
problems, this is not consistent with his Report of Medical 
History at service discharge denying any orthopedic problems 
in general or a trick shoulder in particular.  If the left 
shoulder symptoms had been continuous since an inservice 
shoulder injury, it seems likely that it would have been 
noted on the separation examination or that the Veteran would 
mention it when given the opportunity on his Report of 
Medical History.  The Board does not find the claim of 
continuity of symptoms since service to be credible.  
Moreover, the Veteran is not competent to give a medical 
opinion on diagnosis or causation, of a medical condition.  
See Bostain, supra; and Routen, supra.  As such, there is no 
competent medical evidence of a causal relationship between 
the Veteran's period of service and the claimed left shoulder 
disorder; therefore, the claim must be denied

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's left shoulder disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

C.  Hallux Valgus and Metatarusus Primus Varus, Left Ankle 
Sprain as 
Secondary to the Service-Connected Right Knee Disability

The Veteran is service-connected for right knee instability, 
residuals of right knee injury, effective from December 2001 
and for posttraumatic degenerative arthritis of the right 
knee, effective from December 2001.  He contends that he has 
left foot and left ankle disorders related to his service-
connected right knee disability.  Specifically, he asserts 
that due to the pain associated with his service-connected 
right knee disabilities he puts more weight on his left foot 
and ankle, which causes severe pain and swelling of the left 
foot and ankle.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen  
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a  
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

As an initial matter, the Board notes that the Veteran does 
not contend nor does the evidence show that his claimed foot 
and ankle disorders were incurred in or aggravated as a 
result of service.  Accordingly, service connection for foot 
or ankle disability on a direct basis is not for application.  

The Veteran has current diagnoses of degenerative joint 
disease of the left foot and degenerative joint disease of 
the left ankle.  The record contains private and VA treatment 
records for his left foot and ankle.  However, these records 
do not show a relationship between the current disorders of 
the left foot and ankle and the service-connected right knee 
disabilities.  

In September 2008 the Veteran underwent a VA examination.  
After a review of the medical and treatment records 
associated with the claims folder and examination of the 
Veteran, the examiner concluded that hallux valgus, 
metatarsus primus varus and left ankle strain was not caused 
by or a result of the service-connected degenerative joint 
disease of the right knee.  His rationale for the opinion was 
that the Veteran's complaints of foot problems were basically 
due to osteoarthritis, degenerative joint disease of the 
foot; a condition that is independent of the status of the 
right knee.  The examiner further elaborated that the Veteran 
was diagnosed with pes planus at entry into the military and 
definitely has midfoot degenerative changes that are related 
to pes planus.  He further opined that the Veteran's current 
problems are related to osteoarthritis that has caused a 
worsening of his pes planus and weakening of the ankle due to 
increased pronation of the foot.  It was not suggested that 
pertinent disability had its onset in the military or that it 
was related to service-connected disability.  Based on the 
foregoing, the Board finds that the medical evidence is 
against the Veteran's claim for secondary service connection 
for his left foot and left ankle disorders.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan, 
supra; Washington v.  Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In this capacity, the Board finds the Veteran is 
competent to report the observable manifestations of his 
claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In Barr, the Court, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay  testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R.  § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education,  training or 
experience.  Lay evidence is competent if it is  provided by 
a person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and  described by a lay 
person).  However, as a lay person, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder (i.e. that he 
currently has left foot and ankle disorders secondary to his 
service-connected right knee disabilities) because he does 
not have the requisite medical expertise.  See, e.g., Routen, 
supra at. 183, 186 Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert , supra. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for residuals, status post left shoulder 
arthroscopy (claimed as left shoulder injury) is denied.

Service connection for hallux valgus and metatarsus primus 
varus and left ankle sprain as secondary to the service-
connected right knee instability, residual of right knee 
injury is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


